Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 1 of 30




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.: _____________


UNITED STATES OLYMPIC AND PARALYMPIC COMMITTEE,
a federally chartered corporation,

       Plaintiff,
v.

PUMA SE, a German limited liability company; and
PUMA NORTH AMERICA, INC., a Delaware corporation,

       Defendants.


                            COMPLAINT AND JURY DEMAND


       The U.S. Olympic and Paralympic Committee (“USOPC” or “Plaintiff”), by and through

its counsel, brings this action for trademark infringement, unfair competition, and declaratory

relief against Defendants PUMA SE (“PUMA SE”) and PUMA North America, Inc. (“PUMA

NA”) (collectively referred to herein as “Defendants” or “PUMA”), to stop Defendants from

using and further attacking the USOPC’s TOKYO 2020 mark, as well as its BEIJING 2022 and

PARIS 2024 trademarks, and by and for its Complaint alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for trademark infringement and unfair competition arising under

the Ted Stevens Olympic and Amateur Sports Act, 36 U.S.C. § 220506(a) (the “Ted Stevens

Act” or the “Act”); the trademark laws of the United States, 15 U.S.C. § 1051, et seq.; Colo. Rev.

Stat. § 6-1-101 et seq.; and the common law of Colorado; and a declaratory judgment action

pursuant to 28 U.S.C. § 2201 seeking a declaration that the Challenged Games Marks

Registrations (as defined below) are valid and enforceable.

                                                1
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 2 of 30




                                             PARTIES

          2.   Plaintiff USOPC is a federally chartered corporation with its principal place of

business at One Olympic Plaza, Colorado Springs, Colorado 80909. The USOPC is the non-

profit entity that is responsible for sending U.S. athletes to the Olympic Games. It is also the

entity that owns the trademarks being challenged by Defendant PUMA SE.

          3.   Defendant PUMA SE is a company organized and existing under the laws of

Germany, located and doing business at PUMA Way 1, Herzogenaurach, Germany 91074. It

makes and sells footwear, athletic apparel, and athletic equipment throughout the United States,

including in the District of Colorado, via online retailers and Puma-branded brick-and-mortar

stores.

          4.   Defendant PUMA North America, Inc. is a Delaware corporation with its primary

place of business at 10 Lyberty Way, Westford, Massachusetts 01886. PUMA North America is

an affiliate of PUMA SE, and acts as PUMA SE’s U.S. distribution and sales arm in the United

States.

                                 JURISDICTION AND VENUE

          5.   This Court has subject matter jurisdiction over USOPC’s federal claims under 15

U.S.C. § 1121, and 28 U.S.C. §§ 1331, 1338(a), 2201, as this case presents an actual controversy

involving federal questions arising under the Lanham Act and the Ted Stevens Act.

          6.   This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. §§ 1338(b) and 1367(a) because those claims are joined with substantial and related

claims under the Lanham Act, and are so related to the claims under the Lanham Act that they

form part of the same case or controversy.




                                                  2
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 3 of 30




       7.      This Court has personal jurisdiction over Defendant PUMA SE because it has

substantial and specific contacts with the United States and this District by virtue of, among

other things, (1) its filing of trademark applications with the United States Patent and Trademark

Office (“U.S.P.T.O.”) for marks that are intended to associate PUMA and its products with the

USOPC and the Olympic Games without being an official sponsor of the Olympic Games in the

U.S., (2) filing petitions to cancel seven trademark registrations for Olympic Games marks

owned by the USOPC, a Colorado entity, (3) filing a trademark opposition against a trademark

application owned by the USOPC, (4) communicating with the USOPC’s in-house counsel in

Colorado through PUMA NA with respect to PUMA SE’s trademark application and intended

use, (5) previously availing itself of United States District Courts in order to enforce its

intellectual property rights; (6) selling footwear, athletic apparel, and athletic equipment

throughout the United States, including in the District of Colorado, via online retailers and

Puma-branded brick-and-mortar stores; and (7) entering into “numerous sponsorship and

endorsement deals with athletes and teams who will compete in the Olympic Summer Games

which had been scheduled to occur in Tokyo, Japan in the year 2020, but that due to the

COVID19 pandemic are currently scheduled to be held in Tokyo in the year 2021,” and “with

athletes and teams who will compete in the Olympic Winter Games planned to take place in

Beijing, China, in the year 2022” and “with athletes and teams who will compete in the Olympic

Summer Games planned to take place in Paris, France, in the year 2024.” Defendant PUMA SE

has also availed itself of the benefits and protections of this District and has substantial contacts

with this forum through the business activities of its fully owned U.S. subsidiary Defendant

PUMA North America, Inc.




                                                  3
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 4 of 30




       8.      This Court has personal jurisdiction over Defendant PUMA North America, Inc.

because it has availed itself of the benefits and protections of this District and has substantial

contacts with this forum through business activities and otherwise, including the promotion and

sale of PUMA products throughout this District and the operation of Puma stores in this District.,

namely the Puma store at the Outlets at Castle Rock, 5050 Factory Shops Blvd., Castle Rock, CO

80108, and the Puma Outlet Store at Denver Premium Outlets, 13081 Grant Street, Space 315,

Thornton, CO 80023.

       9.      Venue is proper pursuant to 28 U.S.C. §1391 because a substantial part of the

events or omissions giving rise to the claims stated herein occurred in this District.

                                         BACKGROUND

        The USOPC’s Mission, Structure, Financial Model, and Statutory Protection

       10.     The USOPC serves as both the National Olympic Committee (“NOC”) and the

National Paralympic Committee for the United States. In its role as a NOC, the USOPC

promotes the tenets of Olympism, as embodied in the Olympic Charter. Such tenets include the

practice of sport without discrimination, and competition with a spirit of goodwill, solidarity, and

fair play. The USOPC serves as a steward for the Olympic and Paralympic movements in the

United States and is responsible for fielding U.S. teams for the Olympic, Paralympic, Youth

Olympic, Pan American and Parapan American Games.

       11.     The USOPC exists to empower Team USA athletes to achieve sustained

competitive excellence and well-being. Approximately 82% of the USOPC’s budget has a direct

impact on its mission of supporting athletes via a variety of programs for both athletes and their

National Governing Bodies. In addition to performance grants and rewards, additional support is

provided in the form of training facilities, sports medicine and science, coaching education,



                                                  4
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 5 of 30




health insurance, promotional opportunities, education and career services, outfitting and travel,

and safe sport and anti-doping programming.

       12.     Additionally, the USOPC oversees the process by which U.S. cities bid to host the

Olympic and Paralympic Games, the Youth Olympic Games or the Pan and Parapan American

Games, while also playing a supporting role in the bid processes for hosting a myriad of other

international competitions. Further, the USOPC approves the U.S. trials sites and procedures for

the Olympic, Paralympic, Youth Olympic, Pan American and Parapan American Games team

selections.

       13.     As set forth in the Olympic Charter, the USOPC is obligated to protect Olympic

intellectual property in the United States for the benefit of the Olympic Movement. In

recognition and furtherance of the scope of the USOPC’s responsibilities and undertakings,

Congress granted the USOPC the exclusive right to use and control the use of Olympic

terminology and imagery within the United States. See The Ted Stevens Olympic and Amateur

Sports Act, 36 U.S.C. § 220506(a).

       14.     The Ted Stevens Act authorizes the USOPC to file a civil action against the

unauthorized use “for the purpose of trade, to induce the sale of any goods or services, or to

promote any theatrical exhibition, athletic performance, or competition…[of] any trademark,

trade name, sign, symbol, or insignia falsely representing association with, or authorization by”

the USOPC or its affiliates. 36 U.S.C. § 220506(c).

       15.     The intent of Congress in granting the USOPC exclusivity over the Olympic

brand was to generate revenue to finance the United States’ involvement in the Olympic Games.

Although Congress charged the USOPC with the responsibility to finance U.S. participation in

the Olympics, the USOPC does not receive financial assistance from the United States



                                                 5
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 6 of 30




Government. See U.S. Olympic Comm. v. Intelicense Corp., S.A., 737 F.2d 263, 266 (2d Cir.

1984) (“the USOC is the only NOC [National Olympic Committee] that does not receive formal

financial assistance from the Government” (emphasis added)).

       16.     As the United States Supreme Court has explained, the unambiguous intent of

Congress in granting the USOPC exclusivity over the Olympic brand is to generate revenue to

finance the United States’ involvement in the Olympic Games. See San Francisco Arts &

Athletics, Inc. v. U.S. Olympic Comm., 483 U.S. 522 (1987). “[I]t is clear that the Congressional

intent in enacting [the Act] was to promote the United States Olympic effort by entrusting the

USOC with unfettered control over the commercial use of Olympic-related designations” to

“facilitate the USOC’s ability to raise those financial resources from the private sector that are

needed to fund the United States Olympic Movement.” Intelicense Corp., 737 F.2d at 266.

       17.     The USOPC raises the money it needs to operate by, in large part, licensing use of

its intellectual property to sponsors and licensees. These legitimate license fees pay to house,

feed, train, and otherwise support U.S. Olympic athletes, and finance this country’s participation

in the Olympic Games.

                           Olympic Game Host City and Year Marks

       18.     Among the most iconic of the Olympic brands are the marks that combine the

name of a host city with the year when the Olympic games will take place in that city (the

“Games Marks”). The USOPC and its affiliates have a long tradition of branding the Olympic

Games with Games Marks. Famous Games Marks include, among others: LAKE PLACID 1980,

LOS ANGELES 1984, BARCELONA 1992, LILLEHAMMER 1994, ATLANTA 1996,

NAGANO 1998, SYDNEY 2000, SALT LAKE CITY 2002, BEIJING 2008, VANCOUVER

2010, LONDON 2012, SOCHI 2014, and RIO 2016.



                                                  6
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 7 of 30




       19.    The Local Organizing Committees in Tokyo, Japan, Beijing, China, and Paris,

France, won the bids for upcoming Olympic Games that were originally scheduled to occur in

2020, 2022 and 2024, respectively. With each announcement, a new Games Mark was created

that instantly became associated with the USOPC and the Olympics: TOKYO 2020, BEIJING

2022, and PARIS 2024. Given the exceptional worldwide interest in, and media coverage of, the

host city’s election process and election event, the Games Marks immediately gain a great deal

of notoriety and fame.

       20.    Due to the COVID-19 Pandemic, the International Olympique Committee

(“IOC”), in conjunction with the Tokyo Organizing Committee for the Olympic Games, Tokyo

City, and the Government of Japan, postponed the TOKYO 2020 Olympic Games, which were

scheduled to take place in Tokyo, Japan in the summer of 2020.

       21.    The IOC announced the decision to postpone the games on March 24, 2020. The

postponed TOKYO 2020 Olympic Games are scheduled to begin on July 23, 2021.

       22.    The Tokyo Olympic Games will remain branded TOKYO 2020.

       23.    The BEIJING 2022 Olympic Games and PARIS 2024 Olympic Games are

expected to occur without postponement or delay.

       24.    The USOPC has undertaken considerable efforts to promote the TOKYO 2020,

BEIJING 2022, and PARIS 2024 games, including securing trademark registrations for each,

entering into sponsorship and licensing deals with third parties to promote the Olympic Games,

Olympic athletes and their sponsors, and securing contracts with service providers hotels and

others to transport, house, and feed the athletes during the Olympic Games.




                                                7
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 8 of 30




       25.    The USOPC also owns several federal trademark registrations on the Principal

Register for Games Marks, including the following registrations for the next three Olympic

Games referred to herein after as the “Future Games Marks”:

                     MARK                                     REGISTRATION NO.




                                                   5216935 (Exhibit A)




 TOKYO 2020                                        4662320 (Exhibit B)

                                                   4256535 (Exhibit C)



                                                   5743425 (Exhibit D)




                                                   4644721 (Exbibit E)


 BEIJING 2022                                      5802984 (Exhibit F)


                                                   5117654 (Exhibit G)


 PARIS 2024                                        6050531 (Exhibit H)



       26.    True and correct copies of the above registrations, as printed from the U.S.P.T.O.

website, are attached hereto as Exhibits A-H. These trademark registrations for the Future Games

Marks include many of the services that both the USOPC and PUMA provide, including

“promotion of products and services of third parties through sponsoring arrangements and


                                               8
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 9 of 30




license agreements relating to international sports’ events” and “promoting the goods and

services of others by means of contractual agreements, namely, arranging for sponsors to affiliate

their goods and services with an awards program, a sports competition and sporting activities and

licensing agreements relating to international sports’ events to enable partners to gain additional

notoriety and/or image derived from those of cultural and sporting events, in particular

international sporting events.” The registrations also cover footwear and apparel in Class 25,

athletic bags in Class 18, sporting equipment in Class 28, as well as various other goods and

services provided by the TOP Sponsors of the Olympic Games.

       27.     The USOPC’s uses and registrations of the Games Marks create trademark rights

in the Games Marks that are subject to enforcement under the Ted Stevens Act, the Lanham Act,

and trademark laws of the State of Colorado.

       28.     By operation of law, the USOPC registrations constitute prima facie evidence of

the validity of the marks and of the USOPC’s exclusive right to use the marks.

       29.     Based on the extensive and long-term practice of using Games Marks to identify

the Olympic Games, the general public has come to recognize a brand that includes the Olympic

host city and the year in which the Olympics are held there, as identifying and being associated

with the USOPC and the Olympic Games. As such, the protections of the Act, which includes

“any trademark, trade name, sign, symbol, or insignia falsely representing association with, or

authorization by, the International Olympic Committee, the International Paralympic Committee,

the Pan-American Sports Organization, or the corporation” extends to such marks. See Act.

       30.     The Trademark Trial and Appeal Board has specifically recognized that Games

Marks uniquely identify the USOPC. For example, in assessing the validity of the Games Mark

SYDNEY 2000, the Board reasoned as follows:



                                                 9
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 10 of 30




       [W]e find sufficient evidence properly in the record clearly indicating that there
       has been widespread publicity for the Olympic Games so that we can conclude
       that the Olympic Games are well known to the general public; and that the general
       public is likely to be well aware that the 2000 Olympic Games will be taking
       place in Sydney, Australia. Thus, while the general public in the United States
       may or may not have seen the upcoming Olympic Games referred to precisely as
       “Sydney 2000,” we have no doubt that the general public in the United States
       would recognize this phrase as referring unambiguously to the upcoming Olympic
       Games in Sydney, Australia, in the year 2000.

In re. Urbano, 51 USPQ2d 1776, 1779-80 (TTAB 1999).

                    Only TOP Olympic Sponsors Can Use Games Marks

       31.    The USOPC and its affiliates utilize a two-tier sponsorship model consisting of

domestic sponsors and global sponsors. The global sponsorship level is referred to as The

Olympic Partner (TOP) Programme (“TOP Sponsors”).

       32.    TOP Sponsors are authorized by the USOPC, in the United States, to utilize a

portion of USOPC Intellectual Property, including the Games Marks. TOP Sponsors are the only

sponsors allowed to commercially use the Games Marks because they are among the most

valuable and coveted of the Olympic Games trademarks.

       33.    TOP Sponsors span a wide range of commercial activities and direct their

provisions to a wide range of consumers. Accordingly, these TOP Sponsors typically activate

Games Marks across an expansive spectrum of goods and services on a nationwide level. A list

of TOP Sponsors can be seen at the following link: https://www.olympic.org/partners.

       34.    Some of the services that the USOPC provides include entering into sponsorship

and promotional agreements to promote the Olympic Games and facilitate the ability of athletes

to enter into sponsorship deals with others. TOP Sponsors are also allowed, pursuant to a license

with USOPC, to use the Games Marks in association with their business and on Premium




                                               10
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 11 of 30




products. Premium products can be any merchandising items and may include apparel, bags, and

commemorative toys or equipment.

        35.    TOP Sponsors are critical to the financial health and stability of the USOPC.

These TOP Sponsors contribute significant financial resources to the Olympic Movement and are

essential to the United States’ successful and safe participation in the Olympic Games, including

the housing, feeding, training, and support of U.S. Olympic athletes who attend the Olympic

Games.

        36.    USOPC’s ability to protect Games Marks is paramount to the viability of the TOP

Programme. A free-for-all system in which any company could associate its products with the

Games Marks or the Olympic brand would necessarily dilute the value of USOPC sponsorships,

and directly affect the ability of U.S. Olympic athletes to obtain the necessary support to

represent the U.S. in the Olympic Games, including the necessary housing, feeding, and training,

and would violate the Ted Stevens Act. Unauthorized use of USOPC intellectual property, such

as undertaken by Puma, ambushes the USOPC and its intellectual property rights.

        37.    The United States Senate has explicitly recognized that ambush marketing of the

Olympics exists, that it harms the USOPC and that it violates the law. Specifically, the Senate

said:

        Whereas, in recent years, a number of entities in the United States have engaged
        in marketing strategies that appear to affiliate themselves with the Olympic and
        Paralympic Games without becoming official sponsors of Team USA;

        Whereas any ambush marketing in violation of the Lanham Act (15 U.S.C. 1051
        et seq.) undermines sponsorship activities and creates consumer confusion around
        official Olympic and Paralympic sponsors; and

        Whereas ambush marketing impedes the goals of the Ted Stevens Olympic and
        Amateur Sports Act (36 U.S.C. 220501 et seq.) to fund the United States Olympic
        and Paralympic teams through official sponsorships: Now, therefore, be it
        Resolved, That it is the sense of the Senate that—


                                                11
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 12 of 30




        (1) official sponsor support is critical to the success of Team USA at all
        international competitions; and
        (2) ambush marketing adversely affects the United States Olympic and
        Paralympic teams and their ability to attract and retain corporate sponsorships.

See U.S. Senate Resolution 289 of 2014 (289 SOCHI 2014).

               PUMA’s Infringing Marks and Attack on Future Games Marks

        38.    PUMA has declared war on Games Marks, tried to register them for itself, and

petitioned to cancel Games Marks registrations. PUMA’s declaration of war on the Games

Marks is a thinly veiled attempt to benefit from association with the Olympics without becoming

a TOP Sponsor.

        39.    On March 24, 2020, the same day that the IOC announced the delay of TOKYO

2020 Olympic Games, PUMA SE filed U.S. Application Serial No. 88/846,322 for the mark

PUMA TOKYO 2021 covering apparel, athletic equipment, and bags in international classes 18,

25, and 28 (“PUMA TOKYO 2021 Application”). A copy of the PUMA TOKYO 2021

Application is attached hereto as Exhibit I.

        40.    Upon submitting the PUMA TOKYO 2021 Application, PUMA SE attested that it

had a “bona fide intention, and is entitled, to use the mark in commerce on or in connection with

the identified goods/services” (hereinafter, “ITU Affidavit”). See Exhibit I.

        41.    Upon learning of the PUMA TOKYO 2021 Application, the USOPC contacted

PUMA objecting to its application for the mark PUMA TOKYO 2021 and its intended use of the

same.

        42.    In response, PUMA SE refused to withdraw the PUMA TOKYO 2021

Application and refused to refrain from using the PUMA TOKYO 2021 mark.




                                                12
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 13 of 30




       43.     On March 31, 2020, PUMA SE filed U.S. Application Serial No. 88/854,509 as

an intent to use application for the mark PUMA TOKYO 2022 covering apparel, athletic

equipment, and bags in international classes 18, 25, and 28 (hereinafter “PUMA TOKYO 2022

Application”). PUMA SE made an ITU Affidavit upon submission of the PUMA TOKYO 2022

Application. A copy of the PUMA TOKYO 2022 Application is attached hereto as Exhibit J.

       44.     On April 24, 2020, the U.S.P.T.O. refused registration of the PUMA TOKYO

2021 Application and PUMA TOKYO 2022 Application as likely to cause confusion with

USOPC’s registrations and as creating a false connection with the USOPC.

       45.     On June 10, 2020, PUMA SE filed U.S. Application Serial No. 88/958,308 for the

mark PUMA BEIJING 2022 covering apparel, athletic equipment, and bags in international

classes 18, 25, and 28 (hereinafter “PUMA BEIJING 2022 Application”). PUMA SE made an

ITU Affidavit upon submission of the PUMA BEIJING 2022 Application. A copy of the PUMA

BEIJING 2022 Application is attached hereto as Exhibit K.

       46.     On June 10, 2020, PUMA SE also filed U.S. Application Serial No. 88/958,322 as

an intent to use application for the mark PUMA PARIS 2024 covering apparel, athletic

equipment, and bags in international classes 18, 25, and 28 (hereinafter “PUMA PARIS 2024

Application”). PUMA SE made an ITU Affidavit upon submission of the PUMA PARIS 2024

Application. A copy of the PUMA PARIS 2024 Application is attached hereto as Exhibit L.

       47.     U.S. Application Serial Nos. 88/846,322, 88/854,509, 88/958,308, and 88/958,322

hereinafter are collectively referred to as the “Infringing Applications.”

       48.     On July 15, 2020, the U.S.P.T.O. refused registration of the PUMA BEIJING

2022 Application and PUMA PARIS 2024 Application as likely to cause confusion with

USOPC’s registrations and application and as creating a false connection with the USOPC.



                                                 13
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 14 of 30




       49.     Facing refusal of its attempt to own the Games Marks, PUMA SE initiated

numerous trademark cancellation actions and one opposition action at the TTAB against Future

Games Marks of the USOPC. Specifically, PUMA SE filed Cancellation No. 92075583 against

the USOPC’s TOKYO 2020 registrations, a copy of which without its associated exhibits is

attached hereto as Exhibit M; Cancellation No. 92075682 against the USOPC’s BEIJING 2022

registrations, a copy of which without its associated exhibits is attached hereto as Exhibit N;

Cancellation No. 92075679 against one of the USOPC’s PARIS 2024 registrations, a copy of

which without its associated exhibits is attached hereto as Exhibit O; Cancellation No. 92075676

against another of the USOPC’s PARIS 2024 registrations, a copy of which without its

associated exhibits is attached hereto as Exhibit P; and Opposition No. 91265809 against the

pending PARIS 2024 application, a copy of which without its associated exhibits is attached

hereto as Exhibit Q. The Cancellation Actions and Trademark Opposition are collectively

referred to as the “TTAB Proceedings.” The trademark registrations and application of the

USOPC that PUMA has attacked are collectively referred to herein as the “Challenged Games

Marks Registrations.”

       50.     In each of the TTAB Proceedings, PUMA SE claimed that the Challenged Games

Marks Registrations are invalid, that PUMA has entered into numerous sponsorship and

endorsement deals with athletes and teams that are competing in the Olympic Games, and that it

allegedly needs to use Games Marks in order to promote the fact that it sponsors such athletes.

See Exhibits L, M, N, O and P. In the ’682 Cancellation and ’583 Cancellation, PUMA SE also

pled that Plaintiff has abandoned U.S. Registration No. 5,216,935 for the mark TOKYO 2020

and U.S. Registration No. 4,644,721 for the mark BEIJING 2022.




                                                 14
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 15 of 30




       51.     In the TTAB Proceedings, PUMA SE pleads that “in connection with its business,

Puma endorses, sponsors, and supplies amateur and professional athletes with sporting goods,

apparel, and shoes,” that it “has numerous sponsorship and endorsement deals with athletes and

teams around the world, including those that compete in both the winter and summer Olympic

Games (‘Sponsored Athletes’)”, and that “Puma specifically designs and manufactures sporting

goods, apparel, and shoes for use by the Sponsored Athletes while competing in the Olympic

Games.” See Exhibit M, ¶¶ 2, 3 and 4; Exhibit N, ¶¶ 2, 3 and 4; Exhibit O, ¶¶ 2, 3 and 4; Exhibit

P, ¶¶ 2, 3 and 4; and Exhibit Q, ¶¶ 2, 3 and 4.

       52.     PUMA SE further pleads that it “needs to be able to use the ‘HOST CITY’ plus

‘YEAR’ designation in connection with the promotion and sale of its anticipated Specially-Made

Apparel” and “has entered or plans to enter into numerous sponsorship and endorsement deals

with athletes and teams who will compete in the [upcoming Olympic Games].” See Exhibit M, ¶

6; Exhibit N, ¶ 6; Exhibit O, ¶ 6; Exhibit P, ¶ 6; and Exhibit Q, ¶ 6 (emphasis added).

       53.     The USOPC filed motions to dismiss each of the Cancellation Proceedings,

arguing that Puma failed to state claims upon which relief can be granted. The motions to

dismiss are pending and each of the TTAB Proceedings is suspended

       54.     Upon information and belief, PUMA’s attack on Future Games Marks is not

limited to the United States. In fact, PUMA SE has sought to secure trademark rights in Future

Games Marks for itself in numerous countries around the world. Attached hereto as Exhibit R is

a summary of trademark applications filed by PUMA SE for Future Games Marks. This

orchestrated global attack on Future Games Marks destabilizes the foundation of USOPC’s

financial structure and threatens the ability of the USOPC to deliver on its mission, which

includes the direct financial support of U.S. Olympic athletes.



                                                  15
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 16 of 30




       55.     Upon information and belief, PUMA has used and intends to use each of the

PUMA TOKYO 2021, PUMA TOKYO 2022, PUMA BEIJING 2022, and PUMA PARIS 2024

marks (“Infringing Marks”) to compete with USOPC sponsors and licensees, causing irreparable

damage to the USOPC.

       56.     With Opening Ceremonies scheduled to begin in less than six months for the

TOKYO 2020 Olympic Games, USOPC needs to ensure the strength of the Future Games Marks

and confirm the validity of the Challenged Games Marks Registrations.

       57.     For the purposes of clarity, the USOPC and its affiliates permit equipment

manufacturers, such as PUMA, to sponsor athletes who compete in the Olympic Games, and to

provide such athletes with athletic equipment and apparel that they may wear on the field of

play. Guidelines for such use were developed in consultation with the sports apparel and sports

equipment manufacturer community, including PUMA. These guidelines permit manufacturer

branding on equipment and apparel, but limit such branding to the normal display of the

manufacturer’s trademark in conjunction with placement and size restrictions. However, these

guidelines expressly prohibit PUMA and other manufacturers from associating the Games Marks

with their companies.

       58.     Upon information and belief, PUMA is aware that, by sponsoring individual

athletes, PUMA obtains no license to use the Games Marks.

       59.     Upon information and belief, PUMA is aware that the guidelines include an

express restriction on use of the Games Marks. Nonetheless, PUMA has unilaterally decided that

it “needs” to falsely associate itself with USOPC and the Olympic Movement. In fact, PUMA

has no need to use the Future Games Marks to activate its sponsorship of, or provide such items

to, individual athletes. The only “need” for PUMA to use Future Games Marks is to



                                               16
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 17 of 30




illegitimately create a false association with the USOPC and the Olympic Games in a manner

that undermines the official Olympic sponsorship-based funding programmes and infringes on

the Future Games Marks.

       60.     Upon information and belief, PUMA has launched and begun carrying out its plan

to infringe the USOPC’s Future Games Marks, including attacking registrations owned by the

USOPC, designing and promoting uses of the USOPC’s Games Marks for PUMA’s unaffiliated

products and services, and entering into sponsorship agreements and endorsement deals with

athletes and teams who will compete in the Olympics. See Exhibit M, ¶¶ 3, 4 and 7; Exhibit N,

¶¶ 3, 4 and 7; Exhibit O, ¶¶ 3, 4 and 7; Exhibit P, ¶¶ 3, 4 and 7; and Exhibit Q, ¶¶ 3, 4 and 7.

       61.     Upon information and belief, PUMA has negotiated, discussed, and/or entered

into licensing deals including or relating to the Infringing Marks. Id.

       62.     Upon information and belief, PUMA has negotiated, discussed, and/or entered

into endorsement deals including or relating to the Infringing Marks. Id.

       63.     Upon information and belief, PUMA has negotiated, discussed, and/or entered

into sponsorship deals including or relating to the Infringing Marks. Id.

       64.     Upon information and belief, PUMA has designed uses of the Infringing Marks

and Specially-Made Apparel, which include or feature the Infringing Marks. Attached hereto as

Exhibit S is a true and correct copy of PUMA artwork commissioned and used by PUMA in

order to deceive consumers into thinking PUMA is a TOP Sponsor of the TOKYO 2020

Olympic Games. The PUMA artwork is a derivative work and intentional reference to the

fireworks artwork used in connection with the TOKYO 2020 Olympic Games as shown in

Exhibit T.




                                                 17
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 18 of 30




       65.     Upon information and belief, PUMA has secured manufacturers to produce the

Specially-Made Apparel, which includes or features the Infringing Marks.

       66.     Upon information and belief, these sponsorship and endorsement deals include

use of the Infringing Marks. Id.

       67.     Upon information and belief, PUMA NA and PUMA SE have and will continue

to distribute, sell, promote, license, and/or advertise Specially-Made Apparel, which includes or

features the Infringing Marks, in the United States, unless enjoined by this Court.

       68.     If PUMA is permitted to attack the USOPC’s Future Games Marks and continue

to use the Infringing Marks, consumers will mistakenly assume that Defendants are associated

with, sponsored by, or otherwise affiliated with the USOPC and/or the Olympic Games, thereby

infringing the USOPC’s valuable trademark rights and harming the goodwill the USOPC has

developed in the Future Games Marks and the Challenged Games Marks Registrations. Such

false association will affect the reputation and goodwill in the Future Games Marks and will

adversely affect the USOPC’s ability to carry out its responsibilities in fulfillment of its mission.

                               FIRST CAUSE OF ACTION
     Violation of the Ted Stevens Olympic and Amateur Sports Act 36 U.S.C. § 220506

       69.     The allegations in all preceding paragraphs are incorporated herein by reference.

       70.     Pursuant to The Ted Stevens Olympic and Amateur Sports Act, 36 U.S.C.

§220501(c)(4), the USOPC may file a civil action against a person for the remedies provided in

the Lanham Act if the person, without the consent of the USOPC, uses for the purpose of trade,

to induce the sale of any goods or services, or to promote any theatrical exhibition, athletic

performance, or competition, any trademark, trade name, sign, symbol, or insignia falsely

representing association with, or authorization by, the USOPC or its affiliates.




                                                 18
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 19 of 30




       71.     As described above, PUMA is and intends to continue engaging in the

unauthorized commercial use of the Infringing Marks, thereby falsely representing association

with or authorization by the USOPC, its affiliates, and/or the Olympic Games.

       72.     PUMA’s use and intended use of the Infringing Marks on the goods identified in

its trademark applications is and will continue to be without the authorization of the USOPC and

violates and will continue to violate the Ted Stevens Olympic and Amateur Sports Act.

       73.     The Infringing Marks are likely to cause confusion, mistake, and deception

among consumers as to the origin and quality of the products bearing the Infringing Marks, as

consumers are likely to believe that Defendants’ products and activities are authorized by,

licensed or endorsed by, or associated with the USOPC, its affiliates, and/or the Olympic Games.

       74.     An actual and live controversy has arisen and currently exists between the parties

regarding whether Defendants’ current and future use of the Infringing Marks constitutes a

violation of the Ted Stevens Olympic and Amateur Sports Act.

       75.     Defendants’ conduct has been and continues to be willful, deliberate, and in bad

faith, with malicious intent to trade on the goodwill associated with the Future Games Marks.

       76.     By its conduct, Defendants have caused USOPC damage and irreparable injury

for which it has no adequate remedy at law, and Defendants will continue to do so unless

restrained and enjoined by this Court from further infringing the Future Games Marks and

confusing the public.

       77.     On information and belief, Defendants have and will continue to receive revenues

and profits as a result of its infringing use, to which Defendants are not entitled, and the USOPC

has suffered damages as a result of Defendants’ unlawful conduct, for which Defendants are

responsible.



                                                19
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 20 of 30




                             SECOND CAUSE OF ACTION
             Trademark Infringement of Future Games Marks - 15 U.S.C. § 1114

       78.     The allegations in all preceding paragraphs are incorporated herein by reference.

       79.     The USOPC owns several federal trademark registrations for the Future Games

Marks as set forth above.

       80.     At all relevant times herein, Defendants have had actual and/or constructive

knowledge of these registered marks.

       81.     Defendants’ unauthorized commercial use and intended future unauthorized

commercial use of the Infringing Marks as described above is likely to cause confusion,

deception, and mistake by creating the false and erroneous impression that their business, goods

and/or services are approved, sponsored, endorsed or are in some other way connected or

affiliated with the USOPC and/or the Olympic Games, and, accordingly, constitutes infringement

of the Future Games Marks.

       82.     Defendants’ use of the Infringing Marks on the goods identified in its federal

trademark applications is and will continue to be without the authorization of the USOPC and

constitutes infringement of the USOPC’s Future Games Marks.

       83.     The Infringing Marks are likely to cause confusion, mistake, and deception

among the consumers as to the origin and quality of the products bearing the Infringing Marks,

as consumers are likely to believe that Defendants’ products and activities are authorized by,

licensed or endorsed by, or associated with the USOPC, its affiliates, and/or the Olympic Games.

       84.     An actual and live controversy has arisen and currently exists between the parties

regarding whether Defendants’ current use and intended use of the Infringing Marks constitutes

trademark infringement of the Future Games Marks.




                                                20
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 21 of 30




       85.     Defendants’ conduct has been and continues to be willful, deliberate, and in bad

faith, with malicious intent to trade on the goodwill associated with the Future Games Marks.

       86.     By its conduct, Defendants have caused USOPC damage and irreparable injury

for which it has no adequate remedy at law, and Defendants will continue to do so unless

restrained and enjoined by this Court from further infringing the Future Games Marks and

confusing the public.

       87.     On information and belief, Defendants have and will continue to receive revenues

and profits as a result of its infringing use, to which Defendants are not entitled, and the USOPC

has suffered damages as a result of Defendants’ unlawful conduct, for which Defendants are

responsible.

                               THIRD CAUSE OF ACTION
                      Unfair Competition and False Designation of Origin
                                     15 U.S.C. § 1125(a)

       88.     The allegations in all preceding paragraphs are incorporated herein by reference.

       89.     The USOPC owns several federal trademark registrations for the Future Games

Marks as set forth above. The USOPC also owns common law rights in the Future Games Marks,

by virtue of, inter alia, the extensive use of said marks by the USOPC and its affiliates, as well

as vast international publicity and media related to the same. The Games Marks are also

associated with, and point unambiguously to, the USOPC, its affiliates, and the institution of the

Olympic Games.

       90.     Given the close similarity/near identity of the Infringing Marks to the Future

Games Marks, Defendants’ current use and intended use of the Infringing Marks constitutes and

will constitute a false designation of origin, false or misleading description of facts, and false or

misleading representations of fact tending wrongfully and falsely to describe or represent a



                                                  21
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 22 of 30




connection or affiliation with the USOPC and/or the Olympic Games in violation of 15 U.S.C.

§1125(a). Consumers are likely to be confused, mistaken or deceived as to the affiliation,

association or connection of Defendants’ business activities with the USOPC, its affiliates,

and/or the Olympic Games.

         91.   Defendants’ use of the Infringing Marks on the goods identified in its intent-to-

use applications is and will continued to be without the authorization of the USOPC, and

constitutes false advertising and unfair competition.

         92.   The Infringing Marks are likely to cause confusion, mistake, and deception

among the consumers as to the origin and quality of the products bearing the Infringing Marks,

as consumers are likely to believe that Defendants’ products and activities are authorized by,

licensed or endorsed by, or associated with the USOPC, its affiliates, and/or the Olympic Games.

         93.   An actual and live controversy has arisen and currently exists between the parties

regarding whether Defendants’ use of the Infringing Marks constitutes false advertising and

unfair competition under 15 U.S.C. § 1125.

         94.   Not only will the USOPC be irreparably injured because of its loss of goodwill

and reputation if Defendants continue to use the Infringing Marks, the USOPC will suffer

damages as a result of such conduct.

         95.   Defendants’ conduct has been and continues to be willful, deliberate, and in bad

faith.

         96.   By its conduct, Defendants have caused USOPC damage and irreparable injury

for which it has no adequate remedy at law, and Defendants will continue to do so unless

restrained and enjoined by this Court from further diluting the Future Games Marks.




                                                22
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 23 of 30




       97.     On information and belief, Defendants have and will continue to receive revenues

and profits as a result of its infringing use, to which Defendants are not entitled, and the USOPC

has suffered damages as a result of Defendants’ unlawful conduct, for which Defendants are

responsible.

                             FOURTH CAUSE OF ACTION
  Deceptive Trade Practices – Colorado Consumer Protection Act, C.R.S. § 6-1-101 et seq

       98.     The allegations in all preceding paragraphs are incorporated herein by reference.

       99.     Defendants are and will continue to engage in unfair and deceptive trade practices

through the use of the Infringing Marks.

       100.    Given the close similarity/near identity of the Infringing Marks to the Future

Games Marks, Defendants’ use of the Infringing Marks is likely to cause confusion, or to cause

mistake, or to deceive the purchasing public, potential consumers, and actual consumers,

whereby they would be led to mistakenly believe that Defendants and Defendants’ goods are

affiliated with, related to, sponsored by, or connected with the USOPC and/or the Olympic

Games.

       101.    Such conduct by Defendants would constitute a deceptive trade practice, pursuant

to Colo. Rev. Stat. § 6-1-105, including (b) and (c).

       102.    Defendants’ use of the Infringing Marks on the goods identified in its intent-to-

use applications is and will continue to be without the authorization of the USOPC, and

constitutes unfair trade practice under Colo. Rev. Stat. § 6-1-105, including (b) and (c).

       103.    The Infringing Marks are likely to cause confusion, mistake, and deception

among the consumers as to the origin and quality of the products bearing the Infringing Marks,

as consumers are likely to believe that Defendants’ products and activities are authorized by,

licensed or endorsed by, or associated with the USOPC.


                                                 23
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 24 of 30




         104.   An actual and live controversy has arisen and currently exists between the parties

regarding whether Defendants’ use of the Infringing Marks would constitute unfair trade

practices.

         105.   Defendants’ conduct has been and continues to be willful, deliberate, and in bad

faith.

         106.   By its conduct, Defendants have caused USOPC damage and irreparable injury

for which it has no adequate remedy at law, and Defendants will continue to do so unless

restrained and enjoined by this Court.

         107.   On information and belief, Defendants have and will continue to receive revenues

and profits as a result of its unfair and deceptive conduct, to which Defendants are not entitled,

and the USOPC has suffered damages as a result of Defendants’ unlawful conduct, for which

Defendants are responsible.

                               FIFTH CAUSE OF ACTION
             Trademark Infringement and Unfair Competition Colorado Common Law

         108.   The allegations in all preceding paragraphs are incorporated herein by reference.

         109.   This is a claim for common law unfair competition. Defendants’ conduct trades

on USOPC’s valuable intellectual property rights in the extremely well-known Future Games

Marks.

         110.   Defendants’ filing of the Infringing Applications and current and intended use of

the Infringing Marks constitutes trademark infringement and unfair competition under the

common law of Colorado. Such actions constitute use in commerce of an identical and

confusingly similar mark in connection with the sale, offering for sale, distribution, and

advertising of products and/or services in a manner likely to cause confusion, mistake, and




                                                 24
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 25 of 30




deception as to the source or origin of Defendants’ products, or the affiliation, sponsorship, or

other relationship between the parties.

       111.     Defendants’ use of the Infringing Marks on the goods identified in its intent-to-

use applications is and will be without the authorization of the USOPC, and constitutes unfair

competition and infringement of the USOPC’s Future Games Marks.

       112.     The Infringing Marks are likely to cause confusion, mistake, and deception

among the consumers as to the origin and quality of the products bearing the Infringing Marks,

as consumers are likely to believe that Defendants’ products and activities are authorized by,

licensed or endorsed by, or associated with the USOPC, its affiliates, and/or the Olympic Games.

       113.     An actual and live controversy has arisen and currently exists between the parties

regarding whether Defendants’ use of the Infringing Marks constitutes unfair competition and

trademark infringement of the Future Games Marks.

       114.     Defendants’ conduct has been and continues to be willful, deliberate, and in bad

faith, with malicious intent to trade on the goodwill associated with the Future Games Marks.

       115.     Defendants’ deceptive trade practices have had and will continue to have a

significant negative impact on the public as actual and potential consumers of USOPC’s products

and services.

       116.     By its conduct, Defendants have harmed and deceived the public and have

inflicted damage and irreparable injury upon the USOPC for which it has no adequate remedy at

law, and Defendants will continue to do so unless restrained and enjoined by this Court from

further infringing the Future Games Marks and confusing the public.




                                                 25
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 26 of 30




                             THE SIXTH CAUSE OF ACTION
                                  Declaratory Judgment
             The Challenged Games Marks Registrations are Valid and Enforceable

       117.     The allegations in all preceding paragraphs are incorporated herein by reference.

       118.     In the Cancellation Proceedings, PUMA SE claims that the registrations for the

Challenged Games Marks Registrations are invalid and should be cancelled.

       119.     Specifically, PUMA SE claims that the Challenged Games Marks Registrations

are merely descriptive, and, as such, the Challenged Games Marks Registrations should be

cancelled.

       120.     The primary significance of TOKYO 2020, BEIJING 2022, and PARIS 2024 is a

reference to the Olympic games, and thus these marks are inherently distinctive trademarks for

the USOPC and its affiliates. The USOPC and its affiliates have a long tradition of adopting a

brand name for a particular Olympic Games that combines the host city and year, such that the

general public views the TOKYO 2020, BEIJING 2022, and PARIS 2024 designations as source

identifies for the USOPC and its affiliates.

       121.     Furthermore, in the ’583 Cancellation, PUMA SE claims that the USOPC has

abandoned U.S. Registration No. 5,216,935 for the TOKYO 2020 mark, and as such, the ’935

Registration should be cancelled.

       122.     The USOPC has not abandoned the ’935 Registration because it is currently using

and/or intends to resume use of the TOKYO 2020 marks in connection with the upcoming

Summer Olympic Games, which are scheduled for the summer of 2021. See 15 U.S.C. §1127.

       123.     Any non-use of the TOKYO 2020 marks constitutes excusable non-use due the

postponement of the Olympic Games due to the Covid-19 world health crisis. See 15 U.S.C.




                                                26
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 27 of 30




§1141k(b)(2). PUMA’s cynical attempt to take advantage of the pandemic to wrest longstanding

rights benefitting Team USA athletes should be repudiated.

        124.    In fact, PUMA SE admits in the TOKYO 2020 Cancellation that the goods

covered by the registrations for the TOKYO 2020 marks “will be provided” at the corresponding

Olympic Games. Exhibit M, ¶ 24.

        125.    In the BEIJING 2022 Cancellation, PUMA SE claims that the USOPC has

abandoned the BEIJING 2022 mark, and as such the registration should be cancelled.

        126.    The USOPC has not abandoned the BEIJING 2022 mark as it is currently using

and/or intends to use the BEIJING 2022 mark in connection with the upcoming BEIJING 2022

Winter Olympic Games. See 15 U.S.C. §1127.

        127.    In fact, PUMA SE admits in the ’682 Cancellation that the goods covered by the

registrations for the BEIJING 2022 marks “will be provided” at the corresponding Winter

Olympic Games. Exhibit N at ¶ 24.

        128.    An actual and live controversy has arisen and currently exists between the parties

regarding the validity Challenged Games Marks Registrations.

        129.    Pursuant to 28 U.S.C. § 2201, the USOPC therefore requests that the Court

declare that the USOPC has not abandoned the ’935 Registration for TOKYO 2020, has not

abandoned the ’721 Registration for BEIJING 2022, that the Challenged Games Marks

Registrations are not descriptive, and that the Challenged Games Marks Registrations are valid

and enforceable.

                                          JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, the USOPC demands a

trial by jury on all issues so triable.



                                                27
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 28 of 30




                                   REQUEST FOR RELIEF

WHEREFORE, the USOPC prays for judgment against Defendants as follows:

       A.      An order that Defendants’ current use and intended future use of the Infringing

Marks constitutes and will constitute a violation of the Ted Stevens Olympic and Amateur Sports

Act;

       B.      An order that Defendants’ current use and intended future use of the Infringing

Marks constitutes and will constitute trademark infringement prohibited by the Lanham Act;

       C.      An order that Defendants’ current use and intended future use of the Infringing

Marks constitutes and will constitute false advertising and unfair competition prohibited by the

Lanham Act;

       D.      An order that Defendants’ current use and intended future use of the Infringing

Marks constitutes and will constitute unfair competition under Colo. Rev. Stat. § 6-1-113;

       E.      An order that Defendants’ current use and intended future use of the Infringing

Marks constitutes and will constitute trademark infringement and unfair competition under

Colorado common law;

       F.      A declaration that the USOPC has not abandoned the ’935 Registration for the

mark TOKYO 2020;

       G.      A declaration that the USOPC has not abandoned the ’721 Registration for the

mark BEIJING 2022.

       H.      A declaration that the Challenged Games Marks Registrations are not merely

descriptive;

       I.      A declaration that the Challenged Games Marks Registrations are valid and

enforceable;



                                                28
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 29 of 30




       J.      An order dismissing the Cancellation Proceedings pending before the TTAB;

       K.      An order that Defendants and any companies or business entities under their

control, their employees, agents, successors and assigns, and all those persons in active concert

or participation with them, are enjoined and restrained from: commercially using the Infringing

Marks or any confusingly similar variation of the Future Games Marks;

       L.      An order directing PUMA SE to abandon its Infringing Applications;

       M.      Award USOPC’s costs of this suit and its reasonable attorneys’ fees in accordance

with 15 U.S.C. § 1117, C.R.S. § 6-1-113, and other applicable Colorado law;

       N.      Award USOPC trebled damages for willful infringement;

       O.      Award USOPC punitive damages under applicable Colorado law;

       P.      Award USOPC prejudgment and post-judgment interest as recoverable under

statute and common law on all sums; and

       Q.      Award such other and further relief as the Court may deem just, proper, and

equitable under the circumstances.




                                                29
Case 1:21-cv-00528-KMT Document 1 Filed 02/23/21 USDC Colorado Page 30 of 30




Dated: February 23, 2021


                                   Respectfully submitted,


                                   /s/ Ryan J. Fletcher
                                   Ryan J. Fletcher, Ph.D.
                                   Kristen M. Geary
                                   MERCHANT & GOULD P.C.
                                   1801 California St., Suite 3300
                                   Denver, CO 80202
                                   Telephone: 303.357.1670
                                   Facsimile: 612.332.9081
                                   rfletcher@merchantgould.com
                                   kgeary@merchantgould.com

                                   Scott W. Johnston
                                   Lindsay Jones
                                   MERCHANT & GOULD P.C.
                                   150 South Fifth Street, Suite 2200
                                   Minneapolis, MN 55402
                                   Telephone: 612.332.5300
                                   Facsimile: 612.332.9081
                                   sjohnston@merchantgould.com
                                   ljones@merchantgould.com

                                   Attorneys for Plaintiff
                                   U.S. Olympic and Paralympic Committee




                                     30
